ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-279, concluding that STEPHEN R. PHIL-PITT of JAMESBURG, who was admitted to the bar of this State in 1972, should be reprimanded for violating RPC 1.15(a)(negligent misappropriation of client funds), and RPC 1.15(d) and Rule 1:21— 6 (recordkeeping violations), and good cause appearing;
It is ORDERED that STEPHEN R. PHILPITT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.